Citation Nr: 1511425	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-07 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) benefits in the amount of $1,888.00 was properly created.


REPRESENTATION

Appellant represented by:	Miles J. Murphy, III, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel







INTRODUCTION

The Veteran served on active duty from October 1942 to January 1946.  He received the Purple Heart Medal and Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 decision of the VA Debt Management Center (DMC) in St. Paul, Minnesota.  In that decision, the DMC notified the Veteran that an overpayment of VA benefits in the amount of $35,234.00 had been created.  The VA Pension Management Center in Milwaukee, Wisconsin currently has jurisdiction over the Veteran's claim.

In January 2013, the agency of original jurisdiction (AOJ) adjusted the rate of the Veteran's non service-connected pension benefits.  This resulted in a reduction of his overpayment to $1,888.00.

In February 2015, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2014).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

In January 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal pertaining to whether the overpayment in the amount of $1,888.00 was properly created.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, the Veteran's representative submitted a written statement to VA in January 2015 in which he indicated that the Veteran wished to "withdraw the request for appeal" pertaining to whether the overpayment in the amount of $1,888.00 was properly created.  As the Veteran has withdrawn the appeal, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the issue on appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


